The judgment of the Supreme Court was entered,
Per Curiam.
— There was sufficient evidence to show excessive usury intervening between the entry of the original judgment and its revival by amicable agreement. If the amicable revival were conclusive upon the defendant confessing the judgment, usury would seldom be reached. An<l creditors, aware of such law, would always make it a condition of giving time, that a judgment or war*459rant of attorney to confess it, or to waive it, would be given. This corrective power of the court must be exercised to prevent the ruin of unfortunate debtors who are in merciless hands. This case is an apt illustration of the benign effect of-the law against wrong. The defendant in this case for several years paid interest at the rate of thirty-six per cent', per annum, the usury amounting to a larger sum than the original debt.
Order affirmed, and the appeal dismissed at the cost of the appellant.